Citation Nr: 1444995	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from March 2004 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, on behalf of the RO in Houston, Texas.  Jurisdiction of this case belongs to the RO in Houston, Texas.

The Veteran appeared before the undersigned in June 2014 and delivered sworn testimony via video conference hearing at a VA office in San Antonio, Texas.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of 
Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has provided credible lay evidence of a continuity of headaches in and since service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for headaches, as a residual of a TBI, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in January 2011, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the January 2011 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with the claims file, as are VA and private medical records. VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded an opportunity to provide testimony at a June 2014 Board hearing, which he attended and was assisted at the hearing by an accredited representative.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.  

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as headaches (as an organic disease of the nervous system) may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

At the June 2014 Board hearing, the Veteran indicated that during service he was with a Ranger unit performing basic infantry.  He also did parachute jumps to maintain his airborne status.  The Veteran had a tour in Afghanistan and one tour in Iraq, during which point he went on missions virtually every night that included setting off explosive devices.  The Veteran stated that he would stand 6 to 8 feet away from the intended blast target, usually a door.  Even though he would stand back he could still feel the impact and would be rattled and dizzy upon going forward.  He indicated that he had been prescribed medication for migraines.  The Veteran also noted that he had experienced some concussions in connection with his airborne jumps but attributed most of his head injury residuals to his overseas tours.  He had been told by medics that he had concussions but was not sure if they had been officially documented.  The Veteran had often been located at outposts far away from regular hospital and medical facilities.  The Veteran stated that he had headaches "the entire time" but "didn't really put two and two together until a while after I got out."  The headaches had been going on the entire time but it didn't really start to worsen until shortly after separation from service.  They had originally started as a result of airborne jumps and had reoccurred after a Humvee accident. 

The Veteran's service treatment records reveal no findings related to any residuals of a traumatic brain injury.  The Veteran's February 2007 service separation examination report indicates that the Veteran's head and neurologic system were clinically evaluated as normal.  The Veteran did indicate, however, that he had a head injury and concussions on the corresponding Medical History Report.

At a February 2011 VA TBI examination the Veteran indicated that he had many instances during service when he may have sustained a concussion, including during his many airborne jumps and exposure to explosive blasts while serving in Iraq and Afghanistan.  The Veteran's current complaints included headaches and some problems with his memory.  Following examination and testing, a diagnosis of mild TBI was given.  The examiner, stated, however, that the Veteran's TBI had resolved without any residuals.  In particular, the examiner stated that the Veteran had no cognitive impairment.  Further, to the extent that the Veteran had a poor memory, the examiner attributed such to the Veteran's service-connected PTSD.

While the February 2011 VA examiner has indicated that the Veteran's TBI has resolved without residuals, the February 2011 VA examiner did note that the Veteran had current headaches disability.  As for headaches disability, while service treatment records do not note complaints for that disability, the Veteran did indicate at the time of his separation from service that he had suffered from concussions during service.  He further explained that his first head injury had occurred during a parachute jump, and that his second head injury had happened during a vehicle accident during service.  He also indicated that he had experienced concussion-like symptoms while being exposed to explosive devices in Iraq and Afghanistan.  

While the Board acknowledges that headaches were not formally documented during service, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran has given credible testimony concerning his military service.  While the February 2011 VA opinion of record is not favorable to the Veteran, the Board notes that it is unable to dissociate the Veteran's headaches from his active service.  In this regard, the Board notes that at his June 2014 Board hearing the Veteran gave reasons as to why his headaches were not documented during his active service.  The Board finds that the Veteran's lay statements are credible and sufficient to establish continuity of symptomatology.  As such, service connection for headaches is warranted.  Resolving all reasonable doubt in the Veteran's favor, service connection for headaches, as a residual of TBI, is warranted.  38 U.S.C. § 5107(b).


ORDER

Service connection for headaches, as a residual of TBI, is granted.


REMAND

As for the issues of entitlement to service connection for a low back disability and entitlement to service connection for a left knee disability, the Board observes that the Veteran underwent a VA examination in February 2011 pertaining to the claimed low back and left knee disabilities.  The February 2011 VA examiner essentially noted that the Veteran's claims file was not available for review during or after the examination.  As it is apparent that the February 2011 VA examiner's opinions were not based on full consideration of the Veteran's medical history, another examination and opinion is needed to ensure VA fulfills its duty to assist.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated from March 2013 to the present and associate them with the record.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his claimed low back and left knee disabilities.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran, interview, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any current low back or left knee disability that had its onset in service or within one year of service discharge, or is etiologically related to his active service.

In answering the above question, the examiner should consider the Veteran's competent and credible assertions as to the in-service onset and the continuity of relevant symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a clear rationale for all opinions expressed and should reconcile all opinions with any other opinions previously of record.

3.  After ensuring compliance with the instructions in the REMAND, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


